Name: Commission Regulation (EEC) No 2660/82 of 4 October 1982 amending Regulation (EEC) No 2487/82 enabling Member States to authorize preventive withdrawals of apples
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 282/6 Official Journal of the European Communities 5 . 10 . 82 COMMISSION REGULATION (EEC) No 2660/82 of 4 October 1982 amending Regulation (EEC) No 2487/82 enabling Member States to authorize preventive withdrawals of apples HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) of Regulation (EEC) No 2487/82 is hereby replaced by the following : ' 1 . Preventive withdrawals may not relate to more than 580 000 tonnes distributed by Member State in the following manner : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 738 /82 (2), and in particular Article 15a (2) thereof, Whereas Commission Regulation (EEC) No 2487/82 (3) enables Member States to authorize preven ­ tive withdrawals of apples and apportions between them the maximum quantity to which preventive withdrawals may relate ; Whereas the estimated production of apples in respect of the 1982/83 marketing year has been revised upwards, to 7 360 000 tonnes ; whereas preventive withdrawals may relate to no more than 50 % of the expected surpluses in relation to a production figure of 6 200 000 tonnes, that is , 580 000 tonnes ; whereas , therefore, the distribution by Member State of the quantity in question should also be revised ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Belgium 36 000 tonnes Denmark 3 000 tonnes Germany 39 000 tonnes Greece 32 000 tonnes France 188 000 tonnes Ireland 1 000 tonnes Italy 226 500 tonnes Luxembourg 100 tonnes Netherlands 50 400 tonnes United Kingdom 4 000 tonnes .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972 , p . 1 . ( 2) OJ No L 190 , 1 . 7 . 1982 . p . 7 . ( 3 OJ No L 265 , 15 . 9 . 1982, p . 14 .